Title: From John Adams to John Marshall, 10 February 1801
From: Adams, John
To: Marshall, John



Dear Sir.
Washington February 10th 1801

Inclosed is a Newbury Port Herald in which is quoted “A letter from John Adams dated Amsterdam 15 of Dec. 1780 to Thomas Cushing Lieutenant Govenor of Massatts.” This letter has been for some years past reprinted & quoted in many American pamphlets & newspapers as genuine & imposes on many people by supposing & imputing to me sentiments inconsistent with the whole tenor of my life & all the feelings of my nature. I remember to have read the letter in English newspapers soon after it was published at a time when the same English papers teemed with forged letters long tedious flatt & dull in the name of Dr Franklin, the most concise, sprightly & entertaining writer of his time. The Dr. declared them all to be forgeries, which he was not under a necessity of doing because every reader of common sense & taste knew them to be such from their style and nonsense. The letter in my name I also declare to be a forgery. I never wrote a letter in the least degree resembling it to Lieutenant Gov. Cushing nor to any other person. This declaration I pray you to file in your office & you have my consent to publish it if you think fit.
I am Sir with great esteem your most obedient & humble servant
